I cannot concur in this opinion. Defendant made a bad bargain, but was *Page 325 
not induced to do so by fraud. He was overreached, but that does not let him out. I know that specific performance is not a matter of right but of discretion, yet, it seems to me, it should require something more, to move the court to refuse, than a bad bargain, made by a man of mature years and fully competent to transact his own business.
The decree should be reversed and one entered here for specific performance.
CLARK, J., concurred with WIEST, J.